 STEEL BUILDERS, INC.405Examiner believes and finds that Brooks and Butler were discriminatorily deniedemployment by Respondent Company, that Respondent Union caused RespondentCompany to engage in said discriminations and that by said conduct RespondentCompany violated Section 8(a)(3) and (1) of the Act and Respondent Unionviolated 8(b) (2) and (1) (A) of the Act.See Schenley Distillers, Inc.,112 NLRB613.Ultimate Findings and ConclusionsIn summary, the Trial Examiner finds and concludes that: (1) by the afore-mentioned hiring-hall arrangement understanding or practice between Respondents,Respondent Company violated Section 8(a) (3) and (1) of the Act and RespondentUnion violated Section 8(b) (2) and (1) (A) of the Act; (2) by conditioningemployment upon clearance from Respondent Union and denying employment toKenneth R. Brooks and Franklin C. Butler because they did not obtain suchclearance, Respondent Company violated Section 8(a)(3) and (1) of the Act; (3)by denying clearance to Kenneth R. Brooks and Franklin C. Butler thereby causingRespondent Company to deny employment to Kenneth R. Brooks and Franklin C.Butler Respondent Union violated Section 8(b)(2) and (1)(A) of the Act; and(4) these unfair labor practices occurring in connection with the operation of thebusiness involved herein have a close, intimate, and substantial relation to trade,traffic, and commerce among the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce.THE REMEDYHaving found that Respondents have engaged in unfair labor practices in violationof the Act, the Trial Examiner recommends that Respondents, to effectuate thepolicies of the Act, cease and desist therefrom and take the affirmative action herein-after specified.At the hearing in this matter the Trial Examiner dismissed allegations of thecomplaint to the effect that moneys had been unlawfully exacted.Thereafter, theTrial Examiner notified the parties that perhaps this ruling was in conflict withLocal 138, International Union of Operating Engineers, AFL-CIO, etc.,123 NLRB1393, and requested their comments concerning this matter.Counsel for the GeneralCounsel asserts that the above-named case is controlling and that under that decisionthe aforementioned ruling should be reversed and that theBrown-Olds 8remedyshould be applied herein.Counsel for Respondent Company asserts that the rulingwas appropriate when made, as thereisnoevidence that moneys were exacted,and that the Trial Examiner should adhere to the ruling.Counsel for RespondentUnion takes the same position as counsel for Respondent Company and assertsfurther that under the decided casesa Brown-Oldsremedy is not appropriateherein and that, in any event, the Trial Examiner cannot now reverse the rulingwithout reopening the hearing and affording Respondents an opportunity to adduceevidence that no moneys were exacted.On the basis of the case cited above andGay Engineering Corporation, supra,the Trial Examiner hereby rejects the conten-tions of Respondents, reverses the ruling made and recommends the applicationofthe Brown-Oldsremedy to expunge the effect of the illegal conditions of employ-ment imposed upon employees of Respondent Company.[Recommendations omitted from publication.]8United Association of Journeymen and Apprentices of the Plumbing and PipefittingIndustry of the United States and Canada(J. S. Brown-E. F. Olds Plumbing and HeatingCorporation),115 NLRB 594,597-602.Steel Builders,Inc.andUnited Steelworkersof America, AFL-CIO.Case No. 10-CA-3970.April 25, 1960DECISION AND ORDEROn September 16, 1959, Trial Examiner Ralph Winkler, issued hisIntermediate Report in the above-entitled proceeding, finding that the127 NLRB No. 59. 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent had not engaged in any unfair labor practices and rec-mending that the complaint be dismissed in its entirety, as set forth inthe copy of the Intermediate Report attached hereto.Thereafter, theGeneral Counsel filed exceptions to the Intermediate Report and asupporting brief, and the Respondent filed a reply brief to the briefof the General Counsel in opposition to the exceptions of the GeneralCounsel.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Rodgers and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and briefs, and the entire record in thecase,l and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.[The Board dismissed the complaint.]1 The Respondent's request for oral argument is hereby denied as the record, exceptions,and briefs adequately present the issues and the positions of the parties.INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding, with all parties represented, was heard on June 9, 1959, before theduly designated Trial Examiner in Columbus, Georgia, on complaint (dated March19, 1959) of the General Counsel and answer of Steel Builders, Inc., herein calledRespondentThe issues were whether Respondent violated Section 8(a) (1) of theAct.Waiving oral argument, the General Counsel and Respondent have filedbriefs.Upon the entire record 1 and my observation of the witnesses, I hereby make thefollowing:FINDINGS AND CONCLUSIONSI.THE BUSINESS OF RESPONDENTRespondent is a Georgia corporation having its principal place of business atColumbus, Georgia, where it is engaged in the manufacture of steel products.Re-spondent's interstate purchases and sales during the past calendar year respectivelyexceeded $50,000. I find that Respondent is engaged in commerce within themeaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDUnited Steel Workers of America, AFL-CIO, herein called the Union,isa labororganizationwithin Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESIn a letter received by Respondent President Willard Joy on January 5 or 6, 1959,the Union claimed to represent a majority of Respondent's employees and requestedrecognition.Joy testified in effect that this was his first information concerning theUnion.During the morning of January 6, and after Joy had received the Union'sletter,employee Reginald Batts requested and obtained an interview with Joy.Batts informed Joy that there was considerable unrest in the plant, that some 12-named employees who had signed union cards now desired to withdraw, and that1 The transcript, page 25, line 3, is hereby ordered corrected to read "immaterial"ratherthan "material." STEEL BUILDERS, INC.407these employees had requested Batts to seek Joy's guidance respecting how towithdraw from the Union.Batts alsotold Joy that the employees desired Joy totalk to them regarding "the union, working conditions, seniority, and so forth." Joyagreed to address the employees later that day.During working time later that day (January 6) Joy accordingly convened andaddressed all employees as follows:Men, I have been asked to talk with you today regarding the Union. I wantit understood that I am here at your request. If this is not so, please say so now.I have a letter from the U.S. Steelworkers stating that a majority of youdesire to be represented by them.You have appointed them as your agents.As long as they are your agents I cannot negotiate with you.The law providesthis.If you do not now desire them to represent you, you may cancel orrevoke your request for membership simply by writing United Steelworkers ofAmerica, 99 Merritts Avenue, N.E., Atlanta, Georgia.This may be done ina simple statement such as "Please cancel my request for membership" andsignit.A copy should be kept by you.I assure you that your problems are my problems. It is my desire that ourcompany be run as a model company with fairness to all. I respect each ofyou as an individual; and as soon as I am free to talk with you regarding yourproblems, I will do so.You are the ones that will determine that.I leave this thought with you.Membership in the Union will cost you$60.00 a year.What will you get for it?As you know, we make DixisteelBuildings for the Atlantic Steel Company of Atlanta.The Steelworkers havehad them on strikesinceNovember-now about eight weeks.Due to ourassociation with Atlantic, I feel that had you belonged to this Union two monthsago you would have been on strike with them and therefore out of work.There is as yet no indication as to when they will return to work.There are approximately 1,200 steelworkers fabricating plants in this countryrepresenting about 200,000 employees. It is the stated intention to call thesemen out on strike sometime this summer so as to make the Union contractscoincide with those of the big steel producers, the mills that make the steel.All of you know how long the big national strikes can last.Consider if youwill risk this chance of being called away from work for possibly a longperiod.I am not allowed by law to threaten you regarding the Union. I wouldn'tdo so if I could. I merely want you to have the full story before you act andit becomes too late to turn back.But as the law (Federal, State, County, City)preventsme from threatening you, the same law protects you from threatsfrom each other. I know there have been some wild statements and threatsmade. I assure you I will not tolerate threats or violence.There is no placefor that in America.Such tactics belong to Russia and China-not in a freeAmerica.You are responsible men and all that you desirehonestlycan beaccomplished peacefully.If your desires are not accomplished peacefully, yourgains will be even as those of a thief-and in the case of threats you maysteal a man's soul.I will be glad to discuss your problems with you personally as an individualor as a group whenever you give me that privilege.If anyone has anything to say at this time or a question, please feel freeto talk-I wish you good luck and peace of mind.In delivering this speech Joy paused after the first paragraph in order, he testified, togive employees an opportunity to object to the proceeding, which none did.On January 16, 1959, Respondent distributed to all personnel, except the clericalstaff, a new application form with request that employees fill out and return theform.This form is a two-page document and contains questions, among otherthings,astoname, age, marital status, education, physical condition, militaryrecord, former employment, references, and the like.One of the items, and theonly item under consideration, reads as follows:Activities other than religious (civic, athletic, fraternal, etc.)Exclude organizations, the name or character of which indicates the race, creed,color, or national origin of its members.A tabulation of all forms which were returned shows that 45 employees did notanswer the mentioned question, 12 stated "none" in reply, 2 stated "AmericanLegion," and 2 stated "baseball, hunting, and fishing."Eleven employees did nothand in their completed forms, and Respondent has never insisted that they do so. 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent began revamping its operational and personnel procedures in 1958,long before any suggestion of organizational activities, and revision of applicationforms was merely one of a series of recommendations made to it by a firm of costaccountants in such connection. In August 1958 Respondent purchased the formscontaining the disputed item; the parties agree that this particular form is in standardcommercial use.Respondent distributed the new form among its clerical staff in orabout August 1958, and did not get around to the other employees until January 16,as already indicated.Contentions and ConclusionsThe General Counsel contends that Joy's speech constituted unlawful inducementto withdraw from the Union and that the mentioned item on the application formconstitutedunlawful interrogation concerning unionmembership; the GeneralCounsel further asserts, in effect, that the unlawful consequence of both incidents isheightened by their chronological relationship.Devoid, as this case is, of anycoercion or promissory benefit or even the suggestion thereof which might resultfrom employees' union membership or their failure to withdraw from such mem-bership, and absent a showing as I also find, that employees were required to disclosetheir union membership, I am unable to sustain the allegations of unfair laborpracticesmade here. I accordingly conclude that Respondent has not violatedSection &(a) (1) of the Act as alleged.[Recommendationsomitted from publication.]Midwest Piping Co., Inc., The Fluor Corp.,and Leslie Miller,Inc.andUnited Association of Journeymen and Apprenticesof the Plumbing and Pipe Fitting Industry of the U.S. andCanada,AFL-CIO,LocalUnion No. 185.CaseNo. AO-7.April 26, 1960ADVISORY OPINIONThis case is before the Board upon a petition, pursuant to Section102.98 of its Rules and Regulations, for an advisory opinion as towhether it would assert jurisdiction "over the matters involved" in aState court proceeding.That petition was filed by United Associationof Journeymen and Apprentices of the Plumbing and Pipe FittingIndustry of the United States and Canada, AFL-CIO (herein calledUnited), its Local Union No. 185 (herein called Local 185), andRichard E. Skinner (herein called Skinner), the business representa-tive of said Local 185.All three collectively are referred to aspetitioners.A. In substance, said petition alleges the following :1.One Fred Gossett (herein called Gossett) brought an actionagainst petitioners in the State District Court for a Judicial Districtof Nueces County, Texas, for damages resulting from conduct ofpetitioners depriving him "of his right to work at his trade" of pipe-fitter by discriminatorily refusing to send or refer him to jobs, andin causing him to be laid off on one job. Gossett complains that Skin-ner (a) "did not allow him to work on" a so-called Naval Air Stationjob and the Lon C. Hill job, and (b) caused him to be laid off froma job where he was employed by Fluor Corporation.127 NLRB No. 60.